  Case 11-82038       Doc 37     Filed 02/11/19 Entered 02/11/19 14:34:50           Desc Main
                                   Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

 In re:                                         )
                                                )
 KUNZEN, ANNE V                                 )   Bankruptcy Case No. 11-82038 TML
                                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on February 11, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          KUNZEN, ANNE V
          210 PARTRIDGE CT.
          ALGONQUIN, IL 60102

          STEPHEN J COSTELLO
          COSTELLO & COSTELLO
          600 SPRING HILL RING RD. STE. 116
          WEST DUNDEE, IL 60118
          (Via ECF Electronic Transmission)

          Chase Bank USA, N.A.
          Attn: Corres. Dept.
          P.O. Box 15298
          Wilmington, DE 19850


/s/ Debbie M. Harris
STEPHEN G. BALSLEY, Trustee
6833 STALTER DRIVE
ROCKFORD, IL 61108
(815) 962-6611
sbalsley@bslbv.com
